United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 10, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-30716
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FREDERICK D. LAWSON, JR.,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 97-CR-10016-01
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Frederick D. Lawson, Jr., federal prisoner #09678-035,

appeals the denial his post-conviction motion to dismiss the

indictment against him filed pursuant to FED. R. CRIM. P.

12(b)(3)(B) and (e).   This court construes Lawson’s motion to

dismiss the indictment as a 28 U.S.C. § 2255 motion.     Because

Lawson neither requested nor obtained the required certification

from this court to file a successive 28 U.S.C. § 2255 motion, the

district court should have dismissed Lawson’s motion for lack of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30716
                                -2-

jurisdiction.   See United States v. Rich, 141 F.3d 550, 553 (5th

Cir. 1998).

     Moreover, even if this court construes Lawson’s motion to

dismiss the indictment as being filed under Rule 12(b)(3)(B) and

(e), the criminal proceedings were no longer pending and, thus,

Lawson’s motion was unauthorized and without a jurisdictional

basis.   See United States v. Early, 27 F.3d 140, 142 (5th Cir.

1994).

     The judgment of the district court is AFFIRMED.